department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh’ release number release date date date legend c scholarship program d scholarship program e scholarship program f scholarship program g scholarship program h scholarship program j scholarship program x a student center y a university x amount y amount z number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter cataiog number 58263t description of your request your letter indicates you will operate scholarship programs called c d e f g h and j you indicate that the purposes of c d e f g h and j are to provide an annual scholarship to current students who are also active at x used for study at an educational_institution y scholarship amounts range from x to y depending on the applicant’s established need and your available_resources at least z scholarship awards will be granted annually all scholarship funds are to be the applicant must meet the following criteria for c d e f and g a must be a full-time y student in good standing and b be active at x for h a must be a junior or senior full-time y student b be active at x c receive at least credits from y d have a gpa of at least a and e major in one of the natural science for j a must be a junior or senior fulltime y student b be active at x c receive at least credits from y d have a gpa of at least a and e major in either business or one the application must be completed and emailed to you by april of the sciences the application should include a personal information b an involvement with x c college income and expenses d how scholarship money will assist in his her education in addition the applicants are asked to attend a meeting with the scholarship committee prior to being awarded a scholarship grant only active voting members are eligible to serve on the selection committee the selection committee members are appointed by your president any student who is active at x is eligible to apply the announcement of the scholarships is published in the sunday x's bulletin for several weeks prior to the application deadline the application will be available through your email address if an applicant is a relative of a board member or substantial donor the affected committed member would be expected to recuse himself or herself from that application the scholarships are non-renewable however the previous recipients are eligible to reapply but must complete a new application and go through the same process again if the terms of the scholarship are violated you will notify y’s financial aid office to have any previously issued funds rescinded and to assist with any collection if any funds have already been spent the selection committee will use its discretion and may take one of three actions as to the returned funds hold the funds until the next round of scholarships and add to those funds distribute the fund proportionally to the remaining awardees or select an alternate awardee from the applications already submitted letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii e other conditions that apply to this determination e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
